PETERSON, Judge.
The state appeals a downward departure from the sentencing guidelines. The defendant’s score sheet reflected a recommended range of four and one-half to five and one-half years for the two burglary and one grand theft offenses. The trial court stated orally his reasons for imposing concurrent terms of two years followed by two years’ probation for each offense, but written reasons were not placed into the record. Written reasons are required for both downward and upward departures. See State v. McCall, 573 So.2d 362 (Fla. 5th DCA 1990); State v. Freeland, 558 So.2d 204 (Fla. 5th DCA 1990). A sentencing transcript does not satisfy the requirement of written reasons for a departure. See State v. Jackson, 478 So.2d 1054 (Fla.1985), receded from on other grounds, Wilkerson v. State, 513 So.2d 664 (Fla.1987).
We must vacate the sentence and remand for sentencing within the guidelines. See Pope v. State, 561 So.2d 554 (Fla.1990)
Sentence VACATED; REMANDED.
COWART and DIAMANTIS, JJ., concur.